DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,170,045 (hereinafter Estes).
Regarding claim 1, Estes discloses a portable cleaning station for physically disabled patients comprising: a curved body (12); a basin (“inner tub”); at least one drain channel (54); at least one left handle (52); at least one right handle (52); the basin being integrated into the curved body (12) (fig. 5); the at least one drain channel (56) being integrated into the curved body (12) (fig. 5, 6); the basin and the at least one drain channel being in fluid communication with each other (col. 3, ln. 37 – 41); the at least one left handle and the at least one right handle being oppositely positioned of each other about a sagittal plane of the curved body (fig. 5, col. 3, ln. 29 – 32); the at least one left handle being perimetrically integrated into the curved body (fig. 5); and the at least one right handle being perimetrically integrated into the curved body (fig. 5).
Regarding claim 2, the curved body comprises a torso resting section (46), a top lip, a bottom lip, a left lip, and a right lip (note annotated fig. below); the left lip and the right lip being oppositely positioned of each other across the sagittal plane (note annotated fig. below); the left lip being adjacently connected to the torso resting section (note annotated fig. below); the right lip being adjacently connected to the torso resting section (note annotated fig. below); the top lip and the bottom lip being oppositely positioned of each other along the sagittal plane (note annotated fig. below); the top lip being adjacently connected to the torso resting section (note annotated fig. below); the top lip being terminally connected to the left lip and the right lip (note annotated fig. below); the bottom lip being adjacently connected to the torso resting section; and the bottom lip being terminally connected to the left lip and the right lip (note annotated fig. below).
Regarding claim 3, the curved body comprising a torso resting section (46) and a bottom lip (note annotated fig. below); the basin being connected into the torso resting section (note annotated fig. below); and the basin being adjacently positioned to the bottom lip (note annotated fig. below).
Regarding claim 4, the curved body comprising a torso resting section, a left lip, and a right lip (note annotated fig. below); the at least one drain channel (56) being connected into the torso resting section (46); the at least one drain channel (56) being extended along the sagittal plane (fig. 5); and the at least one drain channel being positioned in between the left lip and the right lip (fig. 6).
Regarding claim 5, the curved body comprising a right lip and at least one right opening; the at least one right opening traversing through the right lip; and at least one right handle being delineated by the at least one right opening and the right lip.
Regarding claim 6, the curved body comprising a right lip and at least one right opening (note annotated fig. below); the at least one right opening traversing through the right lip (note annotated fig. below); and at least one right handle being delineated by the at least one right opening and the right lip (note annotated fig. below) (col. 3, ln. 29 – 31).
Regarding claim 7, there is a drainpipe (40); and the drainpipe is in fluid communication with the basin (col. 4, ln. 3 – 4).

    PNG
    media_image1.png
    607
    475
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of US Patent 10,080,464 (hereinafter Daley).
Regarding claim 8, a central axis; a bottom height; a top height; the curved body comprising a top lip and a bottom lip; the bottom height being delineated from the central axis to the bottom lip; the top height being delineated from the central axis to the top lip; and the top height being greater than the bottom height (note annotated fig. below) but fails to show the central axis is concentrically positioned within the drainpipe. Attention is turned to Daley which shows a central axis concentrically positioned with a drainpipe (40) to allow a user to easily pour out any water in the bathing basin once finished with the bath (col. 3, ln. 22 – 27). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the orientation of the drainpipe of Estes to be concentric with a central axis to allow a user to more easily drain any residual water in the basin as evidenced by the teachings of Daley mentioned above.

    PNG
    media_image2.png
    180
    642
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0054176 is directed to the state of the art of disabled bathing platforms having a curved body with a surrounding lip, drain channel, and drainpipe/outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754